STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        A13-1772

Court of Appeals                                                                Lillehaug, J.


State of Minnesota,

                      Appellant,

vs.                                                                    Filed: May 6, 2015
                                                                Office of Appellate Courts
Carl Lee Nodes,

                      Respondent.

                              ________________________

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

John J. Muhar, Itasca County Attorney, Scott A. Hersey, Special Assistant Itasca County
Attorney, Saint Paul, Minnesota, for appellant.

Cathryn Middlebrook, Chief Appellate Public Defender, Saint Paul, Minnesota, for
respondent.
                          ________________________


                                      SYLLABUS

       A defendant who, in a single hearing, is convicted of two sex offenses, one

immediately after the other, each arising out of separate behavioral incidents, has a “prior

sex offense conviction” under Minn. Stat. § 609.3455, subd. 1(g) (2014), and is subject to

lifetime conditional release under Minn. Stat. § 609.3455, subd. 7(b) (2014).

       Reversed and remanded.


                                             1
                                      OPINION

LILLEHAUG, Justice.

       Appellant Carl Lee Nodes pleaded guilty to two counts of criminal sexual conduct

arising from separate behavioral incidents with separate victims. At Nodes’s sentencing

hearing, the district court adjudicated Nodes guilty of both charges but held that Nodes

was not subject to lifetime conditional release under Minn. Stat. § 609.3455, subd. 7(b)

(2014), because the two convictions were entered at the same hearing.            The State

appealed, arguing that a “prior sex offense conviction,” as defined by Minn. Stat.

§ 609.3455, subd. 1(g) (2014), includes a conviction arising from a separate behavioral

incident that is entered during the same hearing as a second conviction. The court of

appeals affirmed. We granted review. Because we conclude that the definition of “prior

sex offense conviction” unambiguously includes a conviction for an offense committed

during a separate behavioral incident but entered before a second conviction at the same

hearing, we reverse and hold that Nodes is subject to lifetime conditional release.

                                             I.

       On March 19, 2013, a Grand Rapids police officer was dispatched to a residence

in response to a report of a possible sexual assault of S.R.W., a 3-year-old girl. The

officer encountered respondent Nodes, who said that he was the one to whom she needed

to speak. Nodes said that he “did it,” and when the officer asked whether he did

something to S.R.W., Nodes said “yes.” The officer then spoke to S.R.W.’s mother and

grandmother. The grandmother reported that S.R.W. told her that Nodes had licked her



                                             2
vaginal area. The mother and grandmother told the officer that they confronted Nodes

about sexually touching S.R.W., and Nodes admitted he had done so.

       In a subsequent interview with police, Nodes admitted that he had touched and

licked S.R.W.’s vaginal area, and that he had made her touch his penis. He also admitted

that, after that incident, he touched 5-year-old J.J.D.’s vagina with his hand. The State

charged Nodes with three counts of criminal sexual conduct. Count one charged Nodes

with criminal sexual conduct in the first degree, Minn. Stat. § 609.342, subd. 1(a) (2014),

for his conduct with S.R.W.; count two charged Nodes with criminal sexual conduct in

the second degree, Minn. Stat. § 609.343, subd. 1(a) (2014), also for his conduct with

S.R.W; and count three charged him with criminal sexual conduct in the second degree,

Minn. Stat. § 609.343, subd. 1(a), for his conduct with J.J.D.

       Nodes pleaded guilty to count one (involving S.R.W.) and count three (involving

J.J.D.), pursuant to a plea agreement that called for a 172-month sentence for count one

and a concurrent 72-month sentence for count three, with stays of execution for both

sentences. The district court did not formally accept the pleas at the plea hearing, but

ordered a presentence investigation and a sex offender evaluation.

       At Nodes’s sentencing hearing, the district court formally accepted the guilty

pleas, adjudicated Nodes guilty of the two offenses to which he pleaded guilty, and

dismissed count two. The district court stated:

       I will now formally accept the pleas, and on count one adjudicate him
       guilty of criminal sexual conduct in the first degree, a felony, in violation of
       Minnesota Statute 609.342, [s]ubd. 1(a) and [s]ubd. 2(a), on or about
       February 26, 2013, and also on count three, criminal sexual conduct in the


                                              3
       second degree, a felony, in violation of Minnesota Statute 609.343, [s]ubd.
       1(a) and [s]ubd. 2(a) on or about March 19, 2013.

The court stayed execution of the sentences.1

       Near the end of the sentencing hearing, the State suggested that, should Nodes’s

sentences be executed, he would be subject to a 10-year conditional-release period on

count one, and lifetime conditional release on count three. The district court disagreed,

stating, “being sentenced on two of them on the same day doesn’t get you the lifetime.”

The court therefore set the conditional-release period at 10 years for each count.

       The State appealed, arguing that Nodes’s conviction of first-degree criminal

sexual conduct under count one was a “prior sex offense conviction” for the purpose of

determining the length of the mandatory conditional-release period for his sentence for

second-degree criminal sexual conduct under count three. As a result, the State argued,

Nodes would be subject to mandatory lifetime conditional release under Minn. Stat.

§ 609.3455, subd. 7(b), as part of his sentence for count three. The court of appeals

affirmed the district court, concluding that when multiple convictions are entered on the

record at the same time, those convictions are “simultaneous” and neither is a “prior”

conviction with respect to the other. Because both of Nodes’s convictions were “present”

convictions rather than a “past” and a “present” conviction, the court of appeals reasoned,

he was not subject to mandatory lifetime conditional release. State v. Nodes, 849 N.W.2d

85, 87 (Minn. App. 2014). We granted the State’s petition for review.



1
       This aspect of the sentence is not before us.

                                             4
                                            II.

       Nodes pleaded guilty to two sex offenses under Minn. Stat. §§ 609.342 and

609.343. The offenses were committed in two distinct incidents separated in time. When

an offender is committed to the custody of the commissioner of corrections for a violation

of section 609.342 or section 609.343, Minn. Stat. § 609.3455, subd. 6 (2014), requires

that the defendant serve a mandatory 10-year conditional-release term upon release from

prison. Subdivision 7, however, requires that

       when the court commits an offender to the custody of the commissioner of
       corrections [for such a violation] and the offender has a previous or prior
       sex offense conviction, the court shall provide that, after the offender has
       been released from prison, the commissioner shall place the offender on
       conditional release for the remainder of the offender’s life.

Minn. Stat. § 609.3455, subd. 7(b). 2



2
       We note that the court stayed the execution of Nodes’s sentence. It could be
argued that the court acted prematurely under Minn. Stat. § 609.3455, subd. 7(b), when it
imposed a conditional-release period or that the dispute between the State and Nodes is
not yet ripe. See State v. Murphy, 545 N.W.2d 909, 917-18 (Minn. 1996) (holding that a
challenge to probationary-release conditions was premature because the defendant was
not eligible for release for several years). Compare People v. Pennington, 178 Cal. Rptr.
3d 135, 144 (Cal. Ct. App. 2014) (concluding that appellant’s challenge to a stayed
sentence enhancement was not ripe for review because the trial court had suspended the
imposition of his sentence and placed him on probation), review granted on different
grounds and opinion superseded, 339 P.3d 329 (Cal. 2014), with In re Matthew M., 780
N.E.2d 723, 732-33 (Ill. Ct. App. 2002) (holding that a juvenile’s challenge to a stayed
adult sentence was ripe for consideration even though he would never be required to
serve the adult sentence if he did not violate the conditions of his juvenile sentence). We
choose not to reach questions of prematurity or ripeness because the parties did not argue
them and the record was not developed. Further, the Sentencing Guidelines state that
“[t]he court must pronounce the conditional release term when sentencing for the
following offenses: . . . Minn. Stat. § 609.3455, subds. 6-8.” Minn. Sent. Guidelines
2.E.3 (emphasis added). Because the court followed the sentencing guidelines,
                                                         (Footnote continued on next page.)
                                            5
       The parties agree that Nodes is subject to mandatory conditional release for each

of the convictions if his sentence is executed. The issue before us is whether, when a

defendant is adjudicated guilty in a single proceeding of two qualifying sex offenses

arising from separate behavioral incidents, the earlier-occurring offense constitutes a

“prior sex offense conviction” with respect to the later-occurring offense. This dispute

requires us to interpret the meaning of “prior sex offense conviction,” as that phrase is

used in Minn. Stat. § 609.3455, subd. 1(g).

       Statutory interpretation is a question of law that is subject to de novo review.

Christianson v. Henke, 831 N.W.2d 532, 535 (Minn. 2013). First, we must determine

whether the statute is ambiguous. State v. Jones, 848 N.W.2d 528, 535 (Minn. 2014). A

statute is ambiguous “when the statutory language is subject to more than one reasonable

interpretation.” State v. Fleck, 810 N.W.2d 303, 307 (Minn. 2012). If a statute is

susceptible to only one reasonable interpretation, we interpret the statute according to its

plain meaning. State v. Nelson, 842 N.W.2d 433, 436 (Minn. 2014).

       Under the statutory definition, an offender has a “ ‘prior sex offense conviction’ if

the offender was convicted of committing a sex offense before the offender has been

convicted of the present offense, regardless of whether the offender was convicted for the

first offense before the commission of the present offense, and the convictions involved

separate behavioral incidents.” Minn. Stat. § 609.3455, subd. 1(g). By contrast, the


(Footnote continued from previous page.)
announced a specific conditional-release period, and rejected the State’s argument, we
have decided to reach the conditional-release issue appealed by the State.

                                              6
definition of the phrase “previous sex offense conviction” requires that the offender be

“convicted and sentenced for a sex offense before the commission of the present

offense.” Minn. Stat. § 609.3455, subd. 1(f). In construing the meaning of the phrase

“prior sex offense conviction,” we must consider the meanings of “convicted,” “before,”

and “present offense.”

                                            A.

       Minnesota Statutes § 609.02, subd. 5 (2014), defines the term “conviction” as “any

of the following accepted and recorded by the court: (1) a plea of guilty; or (2) a verdict

of guilty by a jury or a finding of guilty by the court.” In order to determine whether

Nodes was convicted on count one “before” he was convicted on count three, we must

decide at what point Nodes’s guilty pleas were officially “accepted and recorded by the

court.” There is no dispute that Nodes’s guilty pleas were each formally “accepted” at

the sentencing hearing.

       As to the requirement that a plea be “recorded” before it is a conviction, Nodes

argues, based on State v. Pflepsen, 590 N.W.2d 759 (Minn. 1999) and State v. Hoelzel,

639 N.W.2d 605 (Minn. 2002), that a plea is not recorded until the district court has

prepared and filed a written judgment.      In Pflepsen, we addressed the meaning of

“conviction” in the context of Minn. Stat. § 609.04 (2014), the lesser-included-offense

statute, and stated that “we typically look to the official judgment of conviction, which

generally appears as a separate entry in the file, as conclusive evidence of whether an

offense has been formally adjudicated.” 590 N.W.2d at 767. Similarly, in Hoelzel, in

determining whether the district court had formally adjudicated the defendant guilty of a

                                            7
felony offense, we said that the “general practice, and a practice to which district courts

should adhere, is to have the conviction recorded and appear in a judgment entered in the

file.” 639 N.W.2d at 609.

       But in Pflepsen and Hoelzel, we decided whether the defendant had been formally

convicted of a particular offense, not when that conviction occurred. Moreover, the

statements on which Nodes relies were simply descriptions of best practices. More

recently, in addressing the timing of a “conviction” in the context of an earlier version of

the statute requiring conditional release for sex offenders, Minn. Stat. § 609.109, subd. 7

(1998), we noted that “the clerk’s entry of the judgment of conviction under Minn. R.

Crim. P. 27.03, subd. 7, is not required to satisfy the Minn. Stat. § 609.02 requirement

that a guilty plea be ‘recorded by the court.’ ” State v. Thompson, 754 N.W.2d 352, 356

n.4 (Minn. 2008). In State v. Martinez-Mendoza, we said more specifically that “a court

‘records’ a guilty plea upon accepting the guilty plea and adjudicating the defendant

guilty on the record.” 804 N.W.2d 1, 6 (Minn. 2011) (interpreting the definition of

“conviction” in Minn. Stat. § 609.02, subd. 5, to determine when jeopardy attaches); see

also State v. Jeffries, 806 N.W.2d 56, 63-64 (Minn. 2011).

       Because we have held that a guilty plea is “recorded” when a court adjudicates a

defendant guilty on the record, that holding is part of the “conviction” definition as

though written therein. Caldas v. Affordable Granite & Stone, Inc., 820 N.W.2d 826, 836

(Minn. 2012). Further, this interpretation is consistent with Minn. R. Crim. P. 15.09,

which states: “Whenever a guilty plea to an offense punishable by incarceration is

entered and accepted by the court, a verbatim record of the proceedings must be made.”

                                             8
This record—the court reporter’s transcription of the proceedings—is all that is required

for a conviction to be “recorded.” Therefore, we conclude that the statute, Minn. Stat.

§ 609.02, subd. 5, clearly and unambiguously provides that a “conviction” occurs when

the district court accepts the guilty plea and the acceptance is on the record.

       Here, the district court accepted the guilty plea and the acceptance was recorded.3

Therefore, under Minn. Stat. § 609.3455, subd. 1(g), Nodes was “convicted” on count

one at the moment the acceptance was recorded.

                                             B.

       Next, we must determine whether Nodes’s conviction on count one occurred

“before the offender ha[d] been convicted of the present offense.”                Minn. Stat.

§ 609.3455, subd. 1(g). This requires us to ascertain the meaning of the terms “before”

and “present offense.”

       We generally give statutory terms their common and ordinary meaning. State v.

Rick, 835 N.W.2d 478, 482 (Minn. 2013).            “Before” is defined as “earlier than.”

Webster’s Third New International Dictionary of the English Language, Unabridged 197

(2002). The question then is simply chronological: did the first conviction occur at an

earlier time than the second?      Although Nodes’s two convictions occurred in rapid




3
       Nodes’s counsel correctly conceded at oral argument that jeopardy attached when
the court accepted the plea on the record, but before the judge signed the order and
warrant of commitment. Because we have held that jeopardy attaches when the plea is
accepted on the record, and thus a conviction has occurred, it would be anomalous to
interpret “conviction” differently here.

                                              9
succession, the conviction on count one plainly occurred earlier than the conviction on

count three.

       The adjective “present” is defined as “now existing or in progress.” Webster’s

Third New International Dictionary of the English Language, Unabridged 1793 (2002).

The court of appeals noted that, under Minn. Stat. § 645.08(2) (2014), “the singular

includes the plural,” and therefore concluded that “ ‘present offense’ includes ‘present

offenses,’ meaning all convictions presently before the sentencing court.” Nodes, 849

N.W.2d at 87. But even if the phrase “present offense” can include multiple offenses, the

canon that the singular includes the plural provides no guidance as to whether one or

more offenses are in fact “now existing or in progress.” Rather, whether an offense is

still in progress before the court depends on whether a conviction has been entered on

that offense. When the court announced on the record that Nodes was adjudicated “guilty

of criminal sexual conduct in the first degree,” in that instant Nodes was convicted of that

offense, and in the next instant it was no longer a present offense, but was now a past

conviction. Nodes’s first conviction, which occurred a moment “before” the second, was

at that point a “prior sex offense conviction.” When the court then said “and also on

count three, criminal sexual conduct in the second degree,” count three was the sole

“present offense.”

       Nothing in the statute suggests that a conviction entered at the same hearing as a

subsequent conviction cannot function as a “prior sex offense conviction” for the purpose

of Minn. Stat. § 609.3455, or that a particular temporal gap between the convictions is

required.      As long as one conviction is entered before the second, it is a “prior

                                            10
conviction” under the plain language of the statute. Therefore, we conclude that the

definition of “prior sex offense conviction” in Minn. Stat. § 609.3455, subd. 1(g),

unambiguously includes a conviction for a separate behavioral incident entered before a

second conviction, whether at different hearings or during the same hearing. As a result,

Nodes is subject to the lifetime conditional-release period under Minn. Stat. § 609.3455,

subd. 7(b).   We reverse the court of appeals and remand to the district court for

resentencing consistent with this opinion.

       Reversed and remanded.




                                             11